CaSe: 1218-mj-OO728-KLL DOC #Z l Filed: 12/07/18 Page: l Of 22 PAGE|D #Z l

AO 106 (Rev. 04![0) Applicalion for a Search Warranl

UNITED STATES DISTRICT COURT

for the
Southem District othio

In the Matter of the Search of
(Briejly describe the property to be searched

lNFo. Ass€i¢‘iilt'€d'i/€Ff‘i-‘i'il@yr?-?E§Ut€i§i’§@GMAlL.COM;
ALEx.FRANGA?s@oMA¢L.coM;
BMLAKE12345@GMAIL.00M;
sANANAMANNsse@GMA:L.coM;

ANTOCHEAMZ GMA|L.COM;ANTOCHE MA|L.COM
@ APPLI@ATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the_ government, request a search warrant and state under
penalty of perjury that l have reason to believe that on the following person or property (idemijj» the person or describe the

p)§géeé't%j?al§`%cg§ eg_cmd give its location).'

Case No. § ii

. ,-_a.
r.
2

:§'€:§MJ; ‘w'? 2 § v

\../\..a\.,r\_¢\_u\./

located in the 5 § , Mg District of 0 \n \'b , there is now concealed (1'denn)5) the
pe§.§)éz %Eiaeé%rl§g§|t` egroperty to be seized):

The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more):
d evidence of a crime;
\!{contraband, fruits of crime, or other items illegally possessed;
Mproperty designed for use, intended for use, or used in committing a crime;
C| a person to be arrested or a person who is unlawfully restrained

The search is related to a violation of:

t' 0 D ' z'
18 U%C.JZ€ §§Cctl(dgs 1030, Com utlgi?ragd‘,mxre“i‘?aud, bank fraud
1343. 1344

The application is based on these facts:
See attached affidavit

EI Continued on the attached sheet.

III Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

App¢'ican! ’s signature

Specia| Agent Tae Dempsey, FBI

Pr“imed name and title

Sworn to before me and signed in my presence
Date: Zé ['Z [,['3 ZéA.Ja/{_ . M
Juc?ge ’s sigr'lhmre Q

City and state; Cincinnati, OH Hon. Karen L. Litkovitz, U.S.M.J.
Prr'nted name and title

CaSe: 1218-mj-OO728-KLL DOC #Z l Filed: 12/07/18 Page: 2 Of 22 PAGE|D #Z 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOC[ATED WH`H

inthesun1313@gmail.com
alex.franga75@gmail.com
bmlake12345@gmail.com
bananamann666@gmail.com
antocheamz@gmail.com

re itk s it°.l‘ 's~ 7 28 -

that are stored at premises controlled by Case No.

Google, lnc., 1600 Amphitheatre Parkway,

Mountain View, CA 94043 Filed Under Seal
and

antoche@mail.com

that is stored at premises controlled by l&l
Mail & Media, Inc., 701 Lee Road, Suite 300,
Chesterbrook, PA 19087

 

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

I, Tae Dempsey, being first duly swom, hereby depose and state as follows:

lNTRODUCTION AND AGENT BACKGROUND
_--___.___.____________

l. I make this athdavit in support of an application for a search warrant for
information associated With certain accounts that are stored at premises controlled by l) Google,
lnc., headquartered at 1600 Amphitheatre Parkway, Mountain View, CA 94043 and 2) 1&1 Mail
& Media, Inc,, headquartered at 701 Lee Road, Suite 300, Chesterbrook, PA 19087 (the
“PROVIDERS”). The information to be searched is described in the following paragraphs and

in Attachment A. This affidavit is made in support of an application for a search warrant under

CaSe: 1218-mj-OO728-KLL DOC #Z l Filed: 12/07/18 Page: 3 Of 22 PAGE|D #Z 3

18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and 2703(€)(1)(A) to require the PROVIDERS to disclose
to the government copies of the information (including the content of communications) timber
described in Scction lof Attachment B. Upon receipt of the information described in Section l
of Attachment B, govennnent-authorized persons will review that information to locate the items
described in Section II of Attachment B.

2. I am a Special Agent with the Federal Bureau of Investigation (“FBI”), and have
been since September 2015. Prior to my employment at the F ederal Bureau of lnvestigation, l
was employed for live years as a Vice President and Information Secun`ty Ofticer at a major
global bank in the Financial Services sector While employed by the F ederal Bureau of
Investigation, I have investigated federal criminal violations related to high technology or
cybercrime, child exploitation, child pomography, money laundering, and credit card fraud. l
have gained experience through training at the F ederal Bureau of Investigation and everyday
work relating to conducting these types of investigations As a federal agent, lam authorized to
investigate violations of Unitecl States laws and to execute warrants issued under the authority of
the United States.

3. This affidavit is intended to show only that there is suHicient probable cause for
the requested warrant and does not set forth all of my knowledge about this matter.

4. This investigation pertains to the theft of over 3106,000 from Fifth Third Bank
(“FIFTH THIRD”) ATMS in lllinois, Michigan, and Ohio. FIFTH THIRD is a federally insured
financial institution that is headquartered in Cincinnati, Ohio, which is in the Southem District of
Ohio.

5. Based on my training and experience and the facts as set forth in this atiidavit,

there is probable cause to believe that violations of Titlc 18, United States Code, Sections 1030,

2

CaSe: 1218-mj-OO728-KLL DOC #Z l Filed: 12/07/18 Page: 4 Of 22 PAGE|D #Z 4

l343, and 1344, among other offenses, have been committed by persons known and unknown
There is also probable cause to search the information described in Attachment A for evidence,
instrumentalities, contraband, and/or fruits of these crimes further described in Attachment B.
JURISI)ICTION
6. This Court has jurisdiction to issue the requested warrant because it is “a court of
competent jurisdiction” as defined by 18 U.S.C. § 271 1. 18 U.S.C. §§ 2703(a), (b)(l)(A), &
. that has jurisdiction

(c)(l)(A). Specifically, the Court is “a district court of the United States . .

over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i).
PROBABLE CAUSE

 

7. 1 have spoken with employees of FIFTH THIRD, as well as reviewed documents
prepared by FlFTH THIRD employees, and from those conversations and that review, Ihave

learned, among other things, the following:

a. ln May 2018, F]FTH THIRD detected fraudulent activity originating from their
mobile banking feature known as “cardless ATM”. Cardless ATM allows customers to
withdraw money from a FIFTH THIRD ATM using only their mobile device and the FIFTH
THIRD mobile banking application Customers are not currently able to use this feature at

another bank’s ATM. This eliminates the need for a physical card to withdraw cash from a

FIFTH THIRD ATM.
b. Upon further investigation, FIFTH TH[RD found that an unknown actor had

compromised the usernames and passwords, one-time passcodes, and P]N numbers for

approximately 125 of their customers A significant percentage of these customers reside in

Cincinnati and the surrounding areas.

CaSe: 1218-mj-OO728-KLL DOC #Z l Filed: 12/07/18 Page: 5 Of 22 PAGE|D #Z 5

c. Based on conversations FIFTH THIRD employees had with affected customers,
FIFTH THIRD discovered that affected customers received phishing messages via text message
indicating that their accounts were locked The text messages contained a link to unlock their
accounts and led customers to a website that mimicked the legitimate FIFTH THIRD website.
The website required customers to enter the account credentials in order to unlock their accounts

d. After compromising the customer accounts, the unknown actor successfully
cashed out approximately $68,000 in total from 17 ATMs in Illinois, Michigan, and Ohio in less
than two weeks through the cardless ATM function FIFTH THIRD obtained photographic
images from those ATM locations At each location, the unknown actor was wearing a hat and
sunglasses to disguise his identity.

e. On or about October 3, 2018, FIFTH THIRD started to receive complaints that
customers were receiving phishing messages via text message indicating that their accounts were
locked. The text messages contained a link to unlock their accounts and led customers to a
website that mimicked the legitimate FIFTH THIRD website. The website required customers to
enter the account credentials in order to unlock their accountsl

f. On or about October 10, 2018, FIFTH THIRD detected fraudulent activity
originating from their cardless ATM function Speciiically, FIFTH THIRD observed cash

withdrawals from ATMs using the cardless ATM application that triggered internal haud rules.

FIFTH THIRD identified two individuals (“Individual-l” and “Individual-Z”) conducting the

fraudulent activity at ATM locations in the Cincinnati metropolitan area.
g. On or about October 15, 2018, FIFTH THIRD started to receive additional
complaints that customers were receiving phishing messages via text message indicating that

their accounts were locked. The text messages contained a link to unlock their accounts and led

4

CaSe: 1218-mj-OO728-KLL DOC #Z l Filed: 12/07/18 Page: 6 Of 22 PAGE|D #Z 6

customers to a website that mimicked the legitimate FIFTH THIRD website. The website

required customers to enter the account credentials in order to unlock their accounts

h. On or about October 17, 2018, FIFTH THIRD detective activity involving their

cardless ATM function that again triggered internal fraud rules. FIFTH THIRD identified an
individual (“Individual-3”) who used his personal device to access or attempt to access multiple
FIFTH THIRD customer accounts using the cardless ATM function Some of those transactions
Were attempted at an ATM in Fairlawn, Ohio, which is in the Northem District of Ohio.

i. On or about October 19, 2018, FIFTH THIRD detected activity involving their

cardless ATM function that again triggered internal fraud rules. FIFTH THIRD identified an
individual (“Individual-4”) who used his personal device to access or attempt to access multiple
FIFTH THIRD customer accounts using the cardless ATM functionl None of the customer

accounts were in lndividual-4’s name. Some of those transactions were attempted at an ATM

location in Blue Ash, Ohio, which is in the Southem District of Ohio.

8. On or about October 10, 2018, law enforcement located and arrested Individual-l
in Cincinnati, Ohio. lhave spoken with members of the Cincinnati Police Department (“CPD”)

and reviewed documents they prepared, and from those conversations, I have learned, among

other things, the following:

a. CPD seized over $12,000 in cash found on individual-1 and numerous receipts

showing cash withdrawals from FIFTH THIRD ATMs.

b. CPD seized multiple identification documents from hidividual-l. The

identification documents had different names, but the same photo of` lndividual-l.

CaSe: 1218-mj-OO728-KLL DOC #Z l Filed: 12/07/18 Page: 7 01 22 PAGE|D #Z 7

c. CPD seized paperwork from lndividual-l that appeared to be a work resume The

resume had a name that matched one the aforementioned identification documents The resume

listed Individual-l ’s email address alex,franga‘?$@gmail.com.

d. On or about 0ctober 10, 2018, law enforcement located and arrested Individual-2
West Chester, Ohio. Ihave spoken with members of the West Chester Police Departrnent
(“WCPD”) and reviewed documents they prepared, and from those conversations l have

learned, among other things the following:

e. WCPD seized over $700 in cash found on Individuai-Z.

f. WCPD seized Individual~2’s vehicle (“Vehicle-l”).

9. On or about October 12, 2018, law enforcement executed a search warrant on
Vehicle- 1. Law enforcement seized, among other items the following from Vehicle-l:
a. Over 328,000 in cash and numerous receipts for cash transactions

b. A ledger of cash transactions and transfers

c. Other receipts for transactions among which, was a receipt that showed

Individual-Z’s name and contact information The receipt also listed inthesun1313@gmail.com

as hidividual-Z’s email address

10. On or about October 17, 2018, law enforcement located and arrested lndividual-B
in Fairlawn, Ohio. l have spoken with members of the Fairlawn Police Department (“FPD”) and

reviewed documents they prepared, and from those conversations Ihave learned, among other

things the fcllowing:
a. FPD seized, among other items $2,400 in cash, bank cards and three phones

CaSe: 1218-mj-OO728-KLL DOC #Z l Filed: 12/07/18 Page: 8 01 22 PAGE|D #Z 8

b. FPD located and subsequently conducted an inventory search of lndividuaI-3 ’s

rental vehicle. individual-3 provided the email address bmlake12345@gmail.com on the rental

vehicle contractl

l l. On or about 0ctober 19, 2018, law enforcement located and arrested ludividual-4
in Blue Ash, Ohio. l have spoken with members of the Blue Ash Police Department (“BAPD”)

and reviewed documents they prepared, and from those conversations 1 have learned, among

other things the following:

a. BAPD seized, among other items over $3,600 in cash found on Individual-4, a
receipt showing a cash withdrawal from a FIFTH THIRD ATM, a Wells F argo account number,
and a Samsung phone (“Device-l ”) from Individual-4.

b. BAPD later identified hidividual-4’s hotel room (“Hotel-I”) in Sharonville, Ohio
and obtained a search warrant According to hotel records no other guests were registered to

stay in Hotel- l.
c. BAPD seized, among other items over $3,000 in cash and a Dell laptop (“Device-

2”) from Hotel- l.

12. On or about October 22, 2018, law enforcement obtained and executed a search

warrant for Device-l and Devicc-Z. From the review of these devices law enforcement has

learned, among other things:

a. Device~l was an Android phone that was setup to use and access the email

address bananarnann666@gmail.com.

b. Device-2 was a laptop that had a text file saved inside of the “Desktop” folder

named “pass.txt”. This file contained the email addresses antoche@mail.com and

antocheamz@gmail.com.

CaSe: 1218-mj-OO728-KLL DOC #Z l Filed: 12/07/18 Page: 9 01 22 PAGE|D #Z 9

13. On or about November 7, 2018, l received documents from Wells Fargo regarding
the bank account for hidividual-4. I have reviewed those documents and have learned, among

other things the following:

a. individual-4 provided the email address antoche@mail.corn when opening the
account on November 10, 2017.
14. Based on my training and experience, I know that individuals frequently

communicate to each other over digital channels such as email. 1 also know that individuals

often provide their personal email addresses to businesses to receive electronic receipts or order

confirmations for products and services such as rental cars airline tickets internet services or
other purchases that could be used in furtherance of criminal activities
15. On or about October 17, 2018, l served a preservation request for

inthesunl313@gmail.com.

16. On or about October 25, 2018, I served a preservation request for
alex.franga?$@gmail.com and bananamann666@gmail.com.

17. In general, an email that is sent to an email subscriber is stored in the subscriber’s
“rnail box” on the PROVIDER’s servers until the subscriber deletes the email. lf the subscriber
does not delete the message, the message can remain on the PROVIDER’s servch indefinitely
Even if the subscriber deletes the email, it may continue to be available on the PROVIDER’s

servers for a certain period of time.

18. On or about November 7, 2018, a Grand Jury in the Southem District of Ohio

indicted lndividual-l , Individua1-2, lndividual-3, and Individual-4 for bank fraud, in violation of

18 U.S.C. § 1344(2). See 18-CR-l38.

CaSe: lilS-mj-OO728-KLL DOC #Z l Filed: 12/07/18 Page: 10 0122 PAGE|D #Z 10

BACKGROUND CONCERNING EMAIL

19. ln my training and experience, l have learned that the PROVIDERS provide a
variety of on-line services including electronic mail (“email”) access to the public. The
PROV]DERS allow subscribers to obtain email accounts at the domain names gmail.com and
mail.com, like the email accounts listed in Attachment A. Subscribers obtain an account by
registering with the PROVIDERS. During the registration process the PROVIDERS ask
subscribers to provide basic personal information Therefore, the computers of the PROVIDERS
are likely to contain stored electronic communications (including retrieved and unretrieved email

for the PROVIDERS subscribers) and information concerning subscribers and their use of

PROVIDERS services such as account access information, email transaction information and

account application information In my training and experience, such information may constitute
evidence of the crimes under investigation because the information can be used to identify the
accounts’ user or users

20. ln my training and experience, email providers generally ask their subscribers to
provide certain personal identifying information when registering for an email account Such
information can include the subscriber’s full name, physical address telephone numbers and
other identifiers, alternative email addresses and, for paying subscribers means and source of
payment (including any credit or bank account number). In my training and experience, such
information may constitute evidence of the crimes under investigation because the information
can be used to identify the account’s user or users Based on my training and my experience, I

know that, even if subscribers insert false information to conceal their identity, this information

often provides clues to their identity, location, or illicit activities

CaSe: lilS-mj-OO728-KLL DOC #Z l Filed: 12/07/18 Page: 11 Of 22 PAGE|D #Z 11

21. ln my training and experience, email providers typically retain certain
transactional information about the creation and use of each account on their systems This
information can include the date on which the account was created, the length of service, records
of log-in (i.e., session) times and durations, the types of service utilized, the status of the account
(including whether the account is inactive or closed), the methods used to connect to the account
(such as logging into the account via the provider’s website), and other log files that reflect usage
of the account ln addition, email providers often have records of the lntemet Protocol address
(“IP address”) used to register the account and the IP addresses associated with particular logins
to the account Because every device that connects to the lnternet must use an IP address, lP
address information can help to identify which computers or other devices were used to access
the email account

22. ln my training and experience, in some cases, email account users will
communicate directly with an email service provider about issues relating to the account, such as
technical problems, billing inquiries, or complaints from other users. Email providers typically
retain records about such communications including records of contacts between the user and
the provider’s support services, as well as records of any actions taken by the provider or user as
a result of the communications In my training and experience, such information may constitute
evidence of the crimes under investigation because the information can be used to identify the
account’s user or users.

23. As explained herein, information stored in connection with an email account may

provide crucial evidence ofthe “who, what, why, When, where, and how” of the criminal conduct

under investigation, thus enabling the United States to establish and prove each element or

alternatively, to exclude the innocent from ftu'ther suspicion ln my training and experience, the

10

CaSe: 1218-mj-OO728-KLL DOC #Z 1 Filed: 12/O7/18 Page: 12 Of 22 PAGE|D #Z 12

information stored in connection with an email account can indicate who has used or controlled
the account. This “user attribution” evidence is analogous to the search for “indicia of
occupancy” while executing a search warrant at a residence For example, email
communications contacts lists, and images sent (and the data associated with the foregoing, such
as date and time) may indicate who used or controlled the account at a relevant time. Further,
information maintained by the email provider can show how and when the account was accessed
or used. For example, as described below, email providers typically log the lnternet Protocol
(lP) addresses from which users access the email account, along with the time and date of that
access By determining the physical location associated with the logged lP addresses,
investigators can understand the chronological and geographic context of the email account
access and use relating to the crime under investigation This geographic and timeline
information may tend to either inculpate or exculpate the account owner Additionally,
information stored at the user’s account may further indicate the geographic location of the
account user at a particular time (e.g., location information integrated into an image or video sent
via email). Last, stored electronic data may provide relevant insight into the email account
owner’s state of mind as it relates to the offense under investigation For example, information in
7 the email account may indicate the owner’s motive and intent to commit a crime (e.g.,

communications relating to the crime), or consciousness of guilt (e.g., deleting communications

in an effort to conceal them from law enforcement).

C_Ommsim

24. Based on the foregoing, I believe there is probable cause that evidence of the

aforementioned scheme exists in the target email accounts.

ll

CaSe: 1218-mj-OO728-KLL DOC #Z 1 Filed: 12/O7/18 Page: 13 Of 22 PAGE|D #Z 13

25 . Based on the foregoing, I request that the Court issue the proposed search
warrant Because the warrant will be served on the PROVIDERS, who will then compile the

requested records at a time convenient to them, reasonable cause exists to permit the execution of

the requested warrant at any time in the day or night.

REQUEST FOR SEALING

26. l further request that the Court order that all papers in support of this application
including the affidavit and search warrant, be sealed until further order of the Court. These
documents discuss an ongoing criminal investigation that is neither public nor known to all of
the targets of the investigation Accordingly, there is good cause to seal these documents
because their premature disclosure may give targets an opportunity to flee/continue flight from

prosecution destroy or tamper with evidence, change patterns of behavior, notify confederates,

or otherwise seriously jeopardize the investigation

Respectiirlly submitted,

§§

/'l`ae Dempsey
Special Agent
Federal Bureau of lnvestigation

 

Subscribed and sworn to before me 011 /Oed,. 7 , 2018

mata-ata

H`oNoRABLE KARnr“~r’ L. LITKovR@
UNITED sTATEs MAGISTRATE JUDGE

12

CaSe: 1218-mj-OO728-KLL DOC #Z 1 Filed: 12/O7/18 Page: 14 Of 22 PAGE|D #Z 14

ATTACHMENT A (GOOGLE}
Property to be Searched
This warrant applies to information associated with the account identified as email
accounts controlled by the web-based electronic mail service provider known as Google, Inc.,
headquartered at 1600 Amphitheatre Parkway, Mountain View, CA 94043. The accounts to be
searched are inthesun1313@gmail.c0m, alex.franga?§@gmail.com,

bmlake12345@gmail.com, bananamann666@gmail.com, and antocheamz@gmail.com.

CaSe: 1218-mj-OO728-KLL DOC #Z 1 Filed: 12/O7/18 Page: 15 Of 22 PAGE|D #Z 15

ATTACHMENT A (1&1 MAlL & MEDIA§
Property to be Searclretl
This warrant applies to information associated with the account identified as email
account controlled by the web-based electronic mail service provider known as l&l Mail &

Media, Inc., headquartered at 701 Lee Road, Suite 300, Chesterbook, PA 19087. The account to

be searched is antoche@mail.com.

CaSe: 1218-mj-OO728-KLL DOC #Z 1 Filed: 12/O7/18 Page: 16 Of 22 PAGE|D #Z 16

alla§nnmrn
Particular Things to be Seized

I. lnformation to be disclosed by the PROVIDER

To the extent that the information described in Attachment A is within the possession

custody, or control of the PROV]DER, regardless of whether such information is located within

or outside of the United States, and including any emails, records, files, logs, or information that

has been deleted but is still available to the PROVI`DER, or has been preserved pursuant to
requests made under 18 U.S.C. § 2703(f), the PROVIDER is required to disclose the following

information to the government for each account or identifier listed in Attachment A:

a. The contents of all emails associated with the account from inception to present,

including stored or preserved copies of emails sent to and from the account, draft emails, the

source and destination addresses associated with each email, the date and time at which each

email was sent, and the size and length of each email;

b. All records or other information regarding the identification of the account, to
include full name, physical address, telephone numbers and other identifiers, records of session

times and durations, the date on which the account was created, the length of service, the IP

address used to register the account, log-in lP addresses associated With session times and dates,
account status, alternative email addresses provided during registration methods of connecting,

log files, and means and source of payment (including any credit or bank account number);

c. The types of service utilized;
d. All records or other information stored by an individual using the account,

including address books, contact and buddy lists, calendar data, pictures, and files; and

3

CaSe: 1218-mj-OO728-KLL DOC #Z 1 Filed: 12/O7/18 Page: 17 Of 22 PAGE|D #Z 17

e. All records pertaining to communications between the PROVIDER and any
person regarding the accounts, including contacts with support services and records of actions

taken

The PROVIDER is hereby ordered to disclose the above information to the government within

14 days of service of this warrant

CaSe: 1218-mj-OO728-KLL DOC #Z 1 Filed: 12/O7/18 Page: 18 Of 22 PAGE|D #Z 18

H. lnformation to be seized by the government

All information described above in Section l that constitutes fruits, contraband, evidence,
and instrumentalities of violations of Title 18, United States Code, Sections 1030, 1343, and
1344, and occurring since account inception to present, including,

for each account or identifier

listed on Attachment A, information pertaining to the following matters:

(a) Fraud and related activity in all of its fonns, including but not limited to the theft,
acquisition sale, and use of financial institution data such as customer banking
account information and customer credentials identification of co-conspirators or
other parties to the fraudulent scheme,'

(b) Evidence indicating how and when the email account was accessed or used, to
determine the geographic and chronological context of account access use, and
events relating to the crime under investigation and to the email account owner;

(c) Evidence indicating the email account owner’s state of mind as it relates to the
crime under investigation;
(d) The identity of the person(s) who created or used the user lD, including records
that help reveal the whereabouts of such person(s).
(e) The identity of the person(s) who communicated with the user [D about matters

relating to fraud, including records that help reveal their whereabouts

CaSe: 1218-mj-OO728-KLL DOC #Z 1 Filed: 12/O7/18 Page: 19 Of 22 PAGE|D #Z 19

 

CERTI]FCATEIOF AU…ETY DO_MESI_T
RECORDS PURSUANT TO FEDERAL RULES OF
EVlDENCE 902(11} AND 902(13)

 

l, , attest, under penalties of perjury by the laws

of the United States of America pursuant to 28 U.S.C. § 1746, that the information contained in

 

this certification is true and correct lam employed by Google, and rny title is

. l am qualified to authenticate the records attached hereto

 

because l am familiar with how the records were created, managed, stored, and retrieved l state

that the records attached hereto are true duplicates of the original records in the custody of

Google. The attached records consist of [GENERALLY DESCRIBE

RECORDS (pages/CDs/megabytes)]. l further state that:

a. all records attached to this certificate were made at or near the time of the

occurrence of the matter set forth by, or from information transmitted by, a person with
knowledge of those matters, they were kept in the ordinary course of the regularly conducted

business activity of Google, and they were made by Google as a regular practice; and
b. such records were generated by Google electronic process or system that produces
an accurate result, to wit:
I. the records were copied from electronic device(s), storage medium(s), or
tile(s) in the custody of Google in a manner to ensure that they are true duplicates of the original
records; and

2. the process or system is regularly veritied by Google, and at all times

pertinent to the records certified here the process and system functioned properly and normally

6

CaSe: 1218-mj-OO728-KLL DOC #Z 1 Filed: 12/O7/18 Page: 20 Of 22 PAGE|D #Z 20

I further state that this certification is intended to satisfy Rules 902(1 l) and 902(13) of

the Federal Rules of Evidence.

 

Date Signature

CaSe: 1218-mj-OO728-KLL DOC #Z 1 Filed: 12/O7/18 Page: 21 Of 22 PAGE|D #Z 21

 

CERTIFICATEOFAUTHENTICITYOF DQM_ESTIC
RECORDS PUKSUANT TO FEDERAL RULES OF

 

 

I , attest, under penalties of perjury by the laws

 

5

of the United States of America pursuant to 28 U.S.C. § 1746, that the information contained in

this certification is true and correct I am employed by l&l Mail & Media, lrrc., and my title is

. lam qualified to authenticate the records attached hereto

 

because lam familiar with how the records were created, managed, stored, and retrieved l state

that the records attached hereto are true duplicates of the original records in the custody of l&l

Mail & Media, Inc. The attached records consist of [GENERALLY

DESCRIBE RECORDS (pages/CI)s/megabytes)]. I further state that:

a. all records attached to this certificate were made at or near the time of the

occurrence of the matter set forth by, or from information transmitted by, a person with
knowledge of those matters, they were kept in the ordinary course of the regularly conducted

business activity of ]&l Mail & Media, Inc., and they were made by 1&1 Mail & Media, lnc. as
a regular practice; and

b. such records were generated by 1&1 Mail & Media, brc. electronic process or
system that produces an accurate result, to wit:

1. the records were copied from electronic device(s), storage medium(s), or
file(s) in the custody of 1&1 Mail & Media, lnc. in a manner to ensure that they are true

duplicates of the original rccords; and

CaSe: 1218-mj-OO728-KLL DOC #Z 1 Filed: 12/O7/18 Page: 22 Of 22 PAGE|D #Z 22

2. the process or system is regularly verified by l&l Mail & Media, Inc., and

at all times pertinent to the records certified here the process and system functioned properly and
normally

l further state that this certification is intended to satisfy Rules 902(11) and 902(13) of

the Federal Rules of Evidence.

 

Date Signature

